Citation Nr: 1139720	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  05-16 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 30 percent for headaches for the period beginning June 13, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to April 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, granted entitlement to service connection for headaches and assigned an initial noncompensable evaluation effective from October 22, 1996.

In a February 2009 decision, the Board granted an increased 10 percent evaluation for the Veteran's headaches effective June 13, 2005.  The claim for a rating in excess of 10 percent for headaches was remanded for additional development.  When the case returned to the Board in November 2010, an increased 30 evaluation, but no higher, was assigned for the period between June 13, 2005 and July 29, 2009.  The Veteran appealed the denial of his claim for a rating in excess of 30 percent for headaches to the Court of Appeals for Veterans Claims (Court).   The Court granted a January 2011 Appellee Motion for Partial Remand, which requested that the portion of the November 2010 decision that denied entitlement to a rating in excess of 30 percent for headaches from June 13, 2005, be vacated and remanded.  The appeal has now returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The January 2011 Motion found that Board failed to properly analyze and discuss all the relevant evidence and rating criteria pertaining to the Veteran's claim for a rating in excess of 30 percent for headaches for the period beginning June 13, 2005.  

Diagnostic Code 8100 (pertaining to migraines) provides for a maximum 50 percent evaluation with evidence of very frequent completely prostrating and prolonged migraine attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).  In September 2009, during a neurological consultation at the Tennessee Valley VA Medical Center (VAMC), the Veteran reported experiencing disabling headaches occurring about once per week.  These headaches required him to lie down, sometimes for up to 24 hours.  Similar reports were made during a July 2009 VA examination, when the Veteran stated that he experienced incapacitating headaches approximately four to six times per month.  However, in July 2010, while undergoing an infectious disease consultation at the VAMC, the Veteran described other symptoms that affected his economic adaptability including worsening dizziness, syncope, and shortness of breath.  The Veteran stated that he began a job at Wal-Mart in May 2010, but his non-headache symptoms increased in severity and he stopped working on July 11, 2010.  

The Board finds that the record does not currently contain adequate evidence to determine whether the Veteran's headaches are productive of severe economic inadaptability.  While he has complained of incapacitating headaches occurring approximately once a week, the record also contains evidence indicating that the Veteran has a serious nonservice-connected disability that may account for his loss of time from work.  In addition, the Veteran's last VA examination to determine the severity of his headaches was conducted two years ago in July 2009.  Accordingly, a new VA examination should be conducted to determine the severity and effects of the Veteran's headaches. 

While the case is in remand status, the originating agency should also determine whether there are any outstanding records of VA treatment not currently associated with the claims folder.  The record currently contains VA clinical records dating through July 2010, but the Veteran's history of regular medical treatment indicates that additional records may be available for procurement.  If VA has constructive or actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, the originating agency should determine whether any additional VAMC records exist and if so, associate them with the claims folder.  

Finally, the record indicates that temporary folder containing additional evidence and procedural documents may exist at the Nashville RO.  In April 2011, the Veteran filed a substantive appeal and statements pertinent to claims for increased ratings for irritable bowel syndrome (IBS) and an Achilles tendon rupture, as well as a claim for a dental disability.  The Veteran's statement referenced a February 2010 rating decision that is not currently associated with the claims folder.  Thus, the originating agency should determine whether a temporary claims file exists, and if so, copies of its contents must be associated with the permanent record before it returns to the Board. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records of VA treatment for the period beginning in July 2010. 

2.  Determine whether a temporary claims file exists for the Veteran.  If so, copies of its complete contents should be associated with the record. 

3.  Then, schedule the Veteran for a VA medical examination to assess the severity of his service-connected headaches.  The claims folder must be made available to and reviewed by the examiner.  The examiner should determine whether the Veteran's headaches manifest as very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The rationale for all opinions expressed should also be provided.

4.  Readjudicate the claim on appeal.  If the complete benefits sought on appeal are not granted, issue a supplemental statement of the case to the Veteran and his representative before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



